Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 1 of 51 PageID #:
                                    3680
 Corder v. Antero
                                                                 EXHIBIT 2




 Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 2 of 51 PageID #:
                                    3681
 Corder v. Antero




 Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 3 of 51 PageID #:
                                    3682
 Corder v. Antero




 Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 4 of 51 PageID #:
                                    3683
 Corder v. Antero




 Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 5 of 51 PageID #:
                                    3684
 Corder v. Antero




 Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 6 of 51 PageID #:
                                    3685
 Corder v. Antero




              Antero
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 7 of 51 PageID #:
                                    3686
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 8 of 51 PageID #:
                                    3687
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 9 of 51 PageID #:
                                    3688
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 10 of 51 PageID #:
                                    3689
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 11 of 51 PageID #:
                                    3690
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 12 of 51 PageID #:
                                    3691
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 13 of 51 PageID #:
                                    3692
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 14 of 51 PageID #:
                                    3693
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 15 of 51 PageID #:
                                    3694
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 16 of 51 PageID #:
                                    3695
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 17 of 51 PageID #:
                                    3696
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 18 of 51 PageID #:
                                    3697
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 19 of 51 PageID #:
                                    3698
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 20 of 51 PageID #:
                                    3699
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 21 of 51 PageID #:
                                    3700
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 22 of 51 PageID #:
                                    3701
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 23 of 51 PageID #:
                                    3702
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 24 of 51 PageID #:
                                    3703
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 25 of 51 PageID #:
                                    3704
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 26 of 51 PageID #:
                                    3705
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 27 of 51 PageID #:
                                    3706
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 28 of 51 PageID #:
                                    3707
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 29 of 51 PageID #:
                                    3708
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 30 of 51 PageID #:
                                    3709
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 31 of 51 PageID #:
                                    3710
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 32 of 51 PageID #:
                                    3711
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 33 of 51 PageID #:
                                    3712
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 34 of 51 PageID #:
                                    3713
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 35 of 51 PageID #:
                                    3714
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 36 of 51 PageID #:
                                    3715
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 37 of 51 PageID #:
                                    3716
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 38 of 51 PageID #:
                                    3717
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 39 of 51 PageID #:
                                    3718
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 40 of 51 PageID #:
                                    3719
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 41 of 51 PageID #:
                                    3720
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 42 of 51 PageID #:
                                    3721
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 43 of 51 PageID #:
                                    3722
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 44 of 51 PageID #:
                                    3723
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 45 of 51 PageID #:
                                    3724
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 46 of 51 PageID #:
                                    3725
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 47 of 51 PageID #:
                                    3726
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 48 of 51 PageID #:
                                    3727
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 49 of 51 PageID #:
                                    3728
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 50 of 51 PageID #:
                                    3729
Case 1:18-cv-00030-IMK-MJA Document 240-2 Filed 05/06/21 Page 51 of 51 PageID #:
                                    3730
